DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 were indicated as allowable in the previous Non-Final Rejection, however upon further search and/or reconsideration, the claims 1-17 are rejected in view of newly found prior arts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 11, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knisely et al. (Pub No.: 2017/0208454) in view of Smith (Pub No.: 2017/0238136).
Regarding claim 1, Knisely et al. discloses a method of operating a node unit, the method comprising: 
transmitting, by the node unit (read as radio access node/network in para. 0053), identification information (read as capability information in para. 0063, 0064) for determining whether the node unit interoperates with at least one radio service device of a spectrum shared system (SSS) (read as spectrum sharing system 500 in fig. 5) to a system controller (read as the SAS 1 in fig. 5) of the SSS, wherein the node unit is communicatively connected to the at least one radio service device (Knisely et al. see fig. 5, SAS1 502; CBSD1-4 504; para. 0051, 0053, 0055, 0063, 0064; …aspects of the present disclosure propose techniques for allowing Shared Spectrum system SASs to identify compatible radio access networks (e.g., CBRS CBSDs) and optimize the assignment of radio resources among them based on capability information supplied by radio access nodes/networks (e.g., CBRS CBSDs or CBSD Domain Proxies).). Thus, the radio access node/network supplies/transmit capability information to the SAS to identify the compatibility/interoperation with the radio access nodes/networks, wherein capability information comprises identification information in para. 0063, 0064; 
receiving, by the node unit, allocation information including a result of allocating shared radio resources according to a result of the determining of interoperating from the system controller; and operating, by the node unit, according to the allocation information (Knisely et al. see fig. 6, step 606; para. 0053-0055; At 606, the SAS allocates the shared radio resources to the different entities based on the estimated compatibility... According to certain aspects, allocating radio access networks that are less compatible different shared resources helps reduce interference, thus improving reliability of these radio access networks. ). In other words, the radio access node/network receives the shared allocation resources based on the estimated compatibility and performs Tx/Rx communications using the allocated shared resources;
However, Knisely et al. does not explicitly disclose the feature where a node unit of a distributed antenna system (DAS).
Smith from the same or similar fields of endeavor discloses a node unit (e.g., CBSD) of a distributed antenna system (DAS) (see fig. 27, CBSD in DAS configuration; para. 0326, 0329; FIG. 27 illustrates a system 2700 in which a small cell, CBSD 2202 or CBSD eNodeB 2302 is used in a distributed antenna configuration 2706.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the node unit (e.g., CBSD) as disclosed by Knisely et al. with the CBSD configured in DAS and the result would be reasonably predicted.
Regarding claim 11, Knisely et al. discloses a method of operating a node unit, the method comprising: 
transmitting, by the node unit (read as radio access node/network in para. 0053), interoperating information (read as capability information in para. 0063, 0064) indicating whether the node unit interoperates with at least one radio service device of a spectrum shared system (SSS) (read as system 500 in fig. 5) to a system controller (read as the SAS 1 in fig. 5) of the SSS, wherein the node unit is communicatively connected to the at least one radio service device (Knisely et al. see fig. 5, SAS1 502; CBSD1-4 504; para. 0053, 0055, 0063, 0064; …aspects of the present disclosure propose techniques for allowing Shared Spectrum system SASs to identify compatible radio access networks (e.g., CBRS CBSDs) and optimize the assignment of radio resources among them based on capability information supplied by radio access nodes/networks (e.g., CBRS CBSDs or CBSD Domain Proxies).). Thus, the radio access node/network supplies/transmit capability information to the SAS to identify the compatibility/interoperation with the radio access nodes/networks, wherein capability information comprises interoperating information in para. 0063, 0064; and 
3receiving, by the node unit, allocation information including a result of allocating shared radio resources according to the interoperating information from the system controller (Knisely et al. see fig. 6, step 606; para. 0053-0055; At 606, the SAS allocates the shared radio resources to the different entities based on the estimated compatibility... According to certain aspects, allocating radio access networks that are less compatible different shared resources helps reduce interference, thus improving reliability of these radio access networks. ). In other words, the radio access node/network receives the shared allocation resources based on the estimated compatibility and performs Tx/Rx communications using the allocated shared resources;
However, Knisely et al. does not explicitly disclose the feature where a node unit of a distributed antenna system (DAS).
Smith from the same or similar fields of endeavor discloses a node unit (e.g., CBSD) of a distributed antenna system (DAS) (see fig. 27, CBSD in DAS configuration; para. 0326, 0329; FIG. 27 illustrates a system 2700 in which a small cell, CBSD 2202 or CBSD eNodeB 2302 is used in a distributed antenna configuration 2706.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the node unit (e.g., CBSD) as disclosed by Knisely et al. with the CBSD configured in DAS and the result would be reasonably predicted.
Regarding claim 15, Knisely et al. discloses a method of operating a node unit communicatively connected to at least one radio service device of a spectrum shared system (SSS), the method comprising: 
transmitting, by the node unit (read as radio access node/network in para. 0053), virtualized radio service device information (read as capability information defined in para. 0058-0064) to a system controller (read as the SAS 1 in fig. 5) of the SSS (read as spectrum sharing system 500 in fig. 5) (Knisely et al. see fig. 5, SAS1 502; CBSD1-4 504; para. 0051, 0053, 0055, 0063, 0064; …aspects of the present disclosure propose techniques for allowing Shared Spectrum system SASs to identify compatible radio access networks (e.g., CBRS CBSDs) and optimize the assignment of radio resources among them based on capability information supplied by radio access nodes/networks (e.g., CBRS CBSDs or CBSD Domain Proxies).). The capability information comprises for example, radio technology in use… (in para. 0058), timing and synchronization capabilities (e.g., capability to synchronize to a global navigation satellite system (GNSS) (in para. 0061), capability information may also comprise radio access technology operating parameters (e.g., TDD slot structure, silence intervals, etc.) (in para. 0062), etc.; and 
receiving, by the node unit, allocation information including a result of allocating shared radio resources to the node unit and at least one radio service device of the SSS, integrally, based on the virtualized radio service device information from the system controller (Knisely et al. see fig. 6, step 606; para. 0053-0055; At 606, the SAS allocates the shared radio resources to the different entities based on the estimated compatibility... According to certain aspects, allocating radio access networks that are less compatible different shared resources helps reduce interference, thus improving reliability of these radio access networks. ). In other words, the radio access node/network receives the shared allocation resources based on the estimated compatibility and performs Tx/Rx communications using the allocated shared resources;
However, Knisely et al. does not explicitly disclose the feature where a node unit of a distributed antenna system (DAS).
Smith from the same or similar fields of endeavor discloses a node unit (e.g., CBSD) of a distributed antenna system (DAS) (see fig. 27, CBSD in DAS configuration; para. 0326, 0329; FIG. 27 illustrates a system 2700 in which a small cell, CBSD 2202 or CBSD eNodeB 2302 is used in a distributed antenna configuration 2706.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the node unit (e.g., CBSD) as disclosed by Knisely et al. with the CBSD configured in DAS and the result would be reasonably predicted.
Regarding claim 2, Knisely et al. discloses the feature wherein the identification information comprises an identifier indicating whether the node unit interoperates with the at least one radio service device (Knisely et al. see para. 0053, 0055, 0063, 0064, 0071; the capability information may be represented in various ways to allow a correlation of capability information between different entities (radio access nodes/networks) to determine a “score” or estimator of compatibility between the different entities.).  
Regarding claim 3, Knisely et al. discloses the feature wherein the node unit interoperates with the at least one radio service device is determined according to whether the identifier of the node unit matches or corresponds to an identifier of the at least one radio service device (Knisely et al. see para. 0053, 0055, 0063, 0064, 0071; For example, a capability score may comprise a multi-dimensional metric for indicating the capabilities and likelihood for at least two entities to coordinate interference and usage of shared radio resources among themselves.).
Regarding claim 4, Knisely et al. discloses the feature wherein the identification information comprises at least two of an indication of radio access technology (RAT), operation parameters associated with the RAT, and a geographic location with respect to the node unit (Knisely et al. see para. 0058-0064).
Regarding claim 5, Knisely et al. discloses the feature wherein whether the node unit interoperates with the at least one radio service device is determined according to whether at least some of the indication2 Appln. No.: 16/819,337of the RAT, the operation parameters associated with the RAT, and the geographic location with respect to the node unit match or correspond to at least some of an indication of RAT, operation parameters associated with the RAT, and a geographic location with respect to the at least one radio service device (Knisely et al. see para. 0062, 0071; According to certain aspects, the capability information may be represented in various ways to allow a correlation of capability information between different entities (radio access nodes/networks) to determine a “score” or estimator of compatibility between the different entities.). Thus, the capability information comprising information (e.g., RAT and operating parameters) is correlated between different entities to determine compatibility among the entities.
Regarding claim 6, Knisely et al. discloses the feature wherein the transmitting of the identification information comprises transmitting, by the node unit, the identification information as a portion of a registration process with the system controller (Knisely et al. see para. 0056; According to certain aspects, the capability information noted above may be obtained as part of a registration process (e.g., between one or more of the different entities (e.g., CBSDs) and the SAS)).  
Regarding claim 7, Knisely et al. discloses the feature wherein the transmitting of the identification information comprises transmitting, by the node unit, the identification information through at least one of a resource request for the system controller or a periodic status update of the node unit (Knisely et al. see para. 0056; According to certain aspects, the capability information noted above may be obtained as part of a registration process (e.g., between one or more of the different entities (e.g., CBSDs) and the SAS) or via at least one of resource requests from radio access networks/nodes or periodic status updates from the radio access networks/nodes).  
Regarding claim 8, Knisely et al. discloses the feature wherein the allocation information comprises a result of allocating the shared radio resources such that shared radio resources allocated to the node unit include shared radio resources allocated to the at least one radio service device (Knisely et al. see para. 0053; According to aspects, allocating shared radio resources in this manner (e.g., based on capability information) is advantageous in that it allows the SAS to estimate compatibility between different radio access networks and allocate the same shared resources to radio access networks that are compatible with each other…).  Thus, the same shared resources are allocated to the radio access networks.
Regarding claim 10, Knisely et al. discloses the feature wherein the node unit is a remote unit communicatively connected to the at least one radio service device (Knisely et al. see fig. 5, CBSD1-4 504, SAS1 502; para. 0048).
Regarding claim 13, Knisely et al. discloses the feature wherein the interoperating information comprises information about at least two of an interoperating state of the node unit and the at least one radio service device, an indication of radio access technology (RAT) provided by at least one radio service device through the node unit, operation parameters associated with the RAT, and a geographic location with respect to the node unit and the at least one radio service device (Knisely et al. see para. 0062; the information regarding radio access technology operating parameters may comprise a standard structure specific to each radio technology and variant representing the coded values for each of their appropriate operating parameters (e.g. based on 3GPP signaling and PHY/MAC specifications for LTE and LTE variants).). 
Regarding claim 17, Knisely et al. discloses the feature wherein the virtualized radio service device information comprises information about at least two of an indication of radio access technology (RAT) that is integrally supported by the node unit and the at least one radio service device, operation parameters associated with the RAT, and a geographic location with respect to the node unit and the at least one radio service device (Knisely et al. see para. 0058-0064).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knisely et al. (Pub No.: 2017/0208454) in view of Smith (Pub No.: 2017/0238136), as applied to claim 1 above, and further in view of Tarlazzi (Pub No.: 2017/0064642).
Regarding claim 9, Knisely et al. in view of Smith does not explicitly disclose the feature wherein the node unit is a head-end unit communicatively connected to the at least one radio service device.
Tarlazzi from the same or similar fields of endeavor discloses the feature wherein the node unit is a head-end unit communicatively connected to the at least one radio service device (Tarlazzi et al. see fig. 1; para. 0017; The DAS 120 can include a head-end unit 102 communicatively coupled to one or more remote units 122a-b.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Knisely et al. in view of Smith and to implement with the feature as taught by Tarlazzi et al. where the node unit of the DAS to is a head-end unit communicatively connected to service devices (remote unit 122a-b).
The motivation would be to improve network scalability.

Claim(s) 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knisely et al. (Pub No.: 2017/0208454) in view of Smith (Pub No.: 2017/0238136), as applied to claim 11 or 15 above, and further in view of Yang et al. (Pub No.: 2020/0322786).
Regarding claims 12, 16, Knisely et al. in view of Smith does not explicitly disclose the feature before the transmitting the interoperating information, receiving, by the node unit, radio service device information from the at least one radio service device; and generating, by the node unit, the interoperating information based on the radio service device information.
Yang et al. from the same or similar fields of endeavor discloses the feature before the transmitting the interoperating information, receiving, by the node unit, radio service device information from the at least one radio service device; and generating, by the node unit, the interoperating information based on the radio service device information (Yang et al. see para. 0085; before sending the network capability information of at least one network device in the at least one network device to the terminal device, the first network device may determine at least one of the service requirement information or user profile information of the terminal device at first according to the information of the terminal device during initial access to the first network device, and then the first network device may send to the terminal device the network capability information, requested by at least one of the service requirement information or user profile information of the terminal device according to at least one of the service requirement information or user profile information of the terminal device).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Knisely et al. in view of Smith and to implement with the feature as taught by Yang et al. such that before sending capability information, the first network device may obtains/receives service requirement information or user profile information and then to generates the capability information based on the obtained service requirement information or user profile information.
The motivation would be to reduce signaling overhead.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knisely et al. (Pub No.: 2017/0208454) in view of Smith (Pub No.: 2017/0238136), as applied to claim 11 above, and further in view of Markwart et al. (Pub No.: 2018/0288621).
Regarding claim 14, Knisely et al. discloses the feature after the receiving the allocation information, operating, by the node unit, according to the allocation information (Knisely et al. see para. 0071).
However, Knisely et al. in view of Smith does not explicitly disclose the feature for controlling, by the node unit, use of the shared radio resources of the at least one radio service device by transmitting the allocation information to the at least one radio service device.
Markwart et al. from the same or similar fields of endeavor discloses the feature controlling, by the node unit, use of the shared radio resources of the at least one radio service device by transmitting the allocation information to the at least one radio service device (Markwart et al. see para. 0040; The DeNB 30 with CBSD interface (636)/support requests a spectrum authorization to SAS 35 for the RN 20 and broadcasts the granted authorization towards the RN 20.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Knisely et al. in view of Smith and to implement with the feature as taught by Markwart et al. 
The motivation would be to increase transmission reliability.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-22 are allowed.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cimpu et al. (Pub No.: 2019/0335336) discloses a method and network node for classification of interference connections between Citizens Broadband Radio Service Devices, CBSDs, in a wireless communication network are provided. According to one aspect, a method includes calculating an interference level, the calculation being based on whether two interfering CBSDs are operating in one of the alternate channels, adjacent channels and the same channel. The method also includes comparing the calculated interference level to a threshold to determine a classification of an interference connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464